( Rev. 1/18 ) Petition for Admission Pro Hac Vice


                            IN THE UNITED STATES DISTRICT COURT FOR
                                 THE WESTERN DISTRICT OF MISSOURI


                                    PETITION FOR ADMISSION PRO HAC VICE


                                                     Affidavit of Movant


         1, Anthony E. Rothert ,an active member in good standingof the Bar of the United
District Court for the Western District of Missouri , request that this court admit pro hac vice , States

 Laura            Braden           , an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court,who    will be counsel  for the plaintiffs                    in the case ( s ) listed below . I am aware that the
local rules of this court require that I participate in the preparation and presentation of said case ( s ), and that I accept
service of all papers served . I also understand and agree that if the admittee does not sign up to receive CM /ECF filings , I
will be responsible for notifying the admittee of all papers served by CM /ECF.

         cuterie                                                             4482

Signature of Movant/Attorney                                           MO Bar Number


             glal           2021
Date                                                                       9
                                                                       Address          OleStreet ,                  #    1130


     314-669-3420                                                               StLouis                 , MO           6310 )
Phone




                                               Affidavit of Proposed Admittee


          I, Laura Braden                                                                 certify that I reside outside the
boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. I am a member in good
standing in the state( s ) of Massachusetts and DC          and the United States District Court ( s ) of
 Massachusetts                                                             ( Attach additional page if necessary . )
Pursuant to Local Rule 83.5 ( h ) , I certify I am a member in good standing in all bars of which I am a member.          I
understand that if this court grants me admission pro hac vice , the movant bringing this motion must participate in the
preparation and presentation of the matters listed below , and must accept service of all papers served . I am aware that i
can register to receive CM / ECF filings. I understand and agree that should I choose not to register for CM /ECF, I will
arrange with movant to keep me advised of papers served and filed in this case .


Case Number ( s ) :                                           Case Title ( s )
2 : 18 - cv -04173 - FJG                             Turtle Island Foods , SPC , et al v . Richardson




Date :    8/24/2021                                 Signature :             Laura        Braden


State Bar of Residence & Bar Number :                             Address :      Good Food Institute , 1380 Monroe St. NW # 229
District of Columbia , 993353
                                                                                 Washington DC 20010


Phone :     617-970-1595                                          Email : laurab@gfi.org


Pursuant to WDMO Local Rule 83.5 ( h ) a fee of $ 100 is required for each case in which the attorney is seeking
admittance .

                       Case 2:18-cv-04173-FJG Document 90 Filed 09/21/21 Page 1 of 1
